Case 1:21-cv-00309-ELH Document 44-9 Filed 09/07/21 Page 1 of 8

Exhibit 9
ss tintnncncinepetinNhsthteat
we tek “

Case 1:21-cv-00309-ELH Document 44-9 Filed 09/07/21 Page 2 of 8

Transcription Prepared:
July 9, 2020

 

  

Page 1
VIRGINIA:
CTRCUTT COURT FOR ARLINGTON COUNTY
DANIEL J. WHITE, etc., et al, *
Plaintiffs, x
vs. * Case No.
* CL19003628-00
COMPASS MARKETING, INC., etc., *
et al., *

Defendants. *

kK ke Kk ke we RK KR Ke RK KR RK RK KK KK KK KK KK KK RK OK

Transcription of Audio Recording

Transcription by:

Alfred A. Betz, Court Reporter

 

 

 

 

Al Betz & Associates, Inc.
877-402-DEPO (3376)
Case 1:21-cv-00309-ELH Document 44-9 Filed 09/07/21 Page 3 of 8

Transcription Prepared:
July 9, 2020

 

Page 2
1 OPERATOR: Michael White left a message.
2 JACK BULLER: What did Ray say?
3 MARTY MONZEREZ: Jack, we're all from

4 different companies. They all know that we had
5 other work.

6 Well, yeah you're, well, maybe you're

7 right on it.

8 Maybe. Well, we'll see.
o Jack says it was clear to the world that
10 "we'll see" means there's not a chance you're

11 going on that call.

12 JACK BULLER: I can't -- lie...

13 (unintelligible).

14 MARTY MONZEREZ: If I stop, I almost
15 said this to Jack, but I -- (unintelligible) I

16 stopped and said wait a minute. I've got zero to
17 three conference calls a day and a little bit of
18 organizational paperwork to do and following up on
19 leads. But I'm hardly, not traveling at all and
20 he's paying me 400,000 and I'm theoretically

21 getting a hundred thousand on account.

 

 

 

 

Al Betz & Associates, Inc.
877-402-DEPO (3376)
Case 1:21-cv-00309-ELH Document 44-9 Filed 09/07/21 Page 4 of 8

Transcription Prepared:
July 9, 2020

 

Page 3 |

1 How does that sound to you, Marty?

ho

Pretty good?
3 JACK BULLER: As frustration sets in, if
4 you're trying to get somelLhing going and you can't
5 because of the lack of trust and the lack of
6 communication (unintelligible).
7 MARTY MONZEREZ: Dishonesty. He's so
8 full of shit. He said "and the other thing Marty"
g was sitting in Walgreen's yesterday with the
10 Beacon people, the Digital people and John's
11 saying something that just isn't freakin' true.
12 He said, and you know Walgreen's tested it, the
13 SRLs and we're going to market. He's fuckin'
14 nuts!
15 So Jack's saying you know, Marty, I'm in
16 the room hearing that. She's hearing that. She
17 could call any number of people to find out what?

18 Who? What's he talking about?

19 I said yeah, I know.
20 In fact, Jack, that's a part of me why
21 I'm not sure he wants Bracy and Monzerez on

 

 

 

Al Betz & Associates, Inc.
877-402-DEPO (3376)
 

Case 1:21-cv-00309-ELH Document 44-9 Filed 09/07/21 Page 5 of 8

Transcription Prepared:
July 9, 2020

 

ho

10

12

12

13

14

iS

16

Li

18

19

20

21

 

 

      

Page 4

several of these calls because I think he wants
more flexibility to say it the way John wants it
than the way it may be.

He says you know, with me sitting in the
room I become an enabler to that. They look at me
as having represented that viewpoint.

I said "tell me about it."”.

It would be real easy if it weren't for
Scotty and Nick's money. But it's still kind of
easy. And here's a good example. Numb nuts just
text me.

JACK BULLER: What's the name?

OPERATOR: Recorded over 12 days ago at
1:58 p.m.

(End of audio recording.)

Al Betz & Associates, Inc.
877-402-DEPO (3376)
Case 1:21-cv-00309-ELH Document 44-9 Filed 09/07/21 Page 6 of 8

Transcription Prepared:

July 9, 2020

 

ho

10

11

12

13

14

15

16

17

18

19

20

21

 

 

C-E-R-T-I-F-I-C-A-T-E
I hereby certify that the foregoing is

a true and accurate transcription of the audio

recording referenced above.

  
 
  

Page 5 |

 

Alfred A. Betz, Notary Public and Court Reporter

Al Betz & Associates,
877-402-DEPO (3376)

Inc.

 
Case 1:21-cv-00309-ELH Document 44-9 Filed 09/07/21 Page 7 of 8

A
account 2:2]
accurate 5:3
ago 4:13
al 1:3,8
Alfred 1:21 5:7
ARLINGTON

1:2
audio 1:15 4:15
5:3

B

Beacon 3:10

Betz 1:21 5:7
bit 2:17
Bracy 3:21
BULLER 2:2
2:12 3:3 4:12

Cc

C-E-R-T-I-F....

5:1
call 2:11 3:17
calls 2:17 4:1
Case 1:5
certify 5:2
chance 2:10
CIRCUIT 1:2
CL19003628-...
1:6
clear 2:9
communication
3:6
companies 2:4
COMPASS 1:7
conference 2:17
COUNTY 1:2
Court 1:2,21
5:7

D

DANIEL 1:3

day 2:17

 

 

days 4:13
Defendants 1:9
different 2:4
Digital 3:10

Dishonesty 3:7 |.

E

easy 4:8,10

enabler 4:5
et 1:3,8
example 4:10

F
fact 3:20
find 3:17
flexibility 4:2
following 2:18
foregoing 5:2
freakin‘ 3:11
frustration 3:3
fuckin’ 3:13
full 3:8

G

getting 2:21

going 2:11 3:4
S13
good 3:2 4:10

H

hearing 3:16,16

hundred 2:21
I

J
J 1:3
Jack 2:2,3,9,12
2:15 3:3,20
4:12
Jack's 3:15
John 4:2
John's 3:10

 

K
kind 4:9
know 2:4 3:12
3:15,19 4:4

L
lack 3:5,5
leads 2:19
left 2:1

lie 2:12
little 2:17
look 4:5

M

market 3:13

MARKETING
1:7
Marty 2:3,14
3:1,7,8,15
means 2:10
message 2:1
Michael 2:1
minute 2:16
money 4:9
Monzerez 2:3
2:14 3:7,21

N
name 4:12
Nick's 4:9
Notary 5:7
Numb 4:10
number 3:17
nuts 3:14 4:10

oO

OPERATOR

2:1 4:13
organizational
2:18

P
p.m 4:14

room 3:16 4:5

 

 

 

Transcription Prepared:

paperwork
2:18
part 3:20
paying 2:20
people 3:10,10
3:17
Plaintiffs 1:4
Pretty 3:2
Public 5:7

Q.

R_

Ray 2:2
real 4:8
Recorded 4:13
recording 1:15

4:15 5:4
referenced 5:4
Reporter 1:21

oat
represented 4:6
right 2:7

 

 

 

S
saying 3:11,15
says 2:9 4:4
Scotty 4:9
see 2:8,10
sets 3:3
shit 3:8
sitting 3:9 4:4
sound 3:1
SRLs 3:13
stop 2:14
stopped 2:16
sure 3:21

 

talking 3:18
tell 4:7
tested 3:12

_| Walgreen's 3:9

 

July 9, 2020

Page 6

text 4:11
theoretically
2:20
thing 3:8
think 4:1
thousand 2:21
three 2:17
transcription
1:15,20 5:3
traveling 2:19
true 3:11 5:3
trust 3:5
trying 3:4

 
   
       
   

 

 

unintelligible

2113,15 3:6
____Y_
viewpoint 4:6
VIRGINIA 1:1
vs 1:5

 

WwW

wait 2:16

3:12
wants 3:21 4:1
4:2
way 4:2,3
we'll 2:8,10
we're 2:3 3:13
weren't 4:8
White 1:3 2:1
work 2:5
world 2:9

 

 

 

yeah 2:6 3:19
yesterday 3:9

 

 

Al Betz & Associates, Inc.
877-402-DEPO (3376)

 
Case 1:21-cv-00309-ELH Document 44-9 Filed 09/07/21 Page 8 of 8

Transcription Prepared:

zero 2:16

0

—_ 1
1:58 4:14
12 4:13

2
3

—__4
400,000 2:20

 

 

 

 

July 9, 2020
Page 7

 

 

 

 

Al Betz & Associates, Inc.

877-402-DEPO (3376)
